Bell, Justice.
1. The evidence authorized the conviction of rape.
2. The testimony of the husband of the female, giving the details of a statement made by her regarding the alleged crime, was not inadmissible a's irrelevant or hearsay, the evidence showing that the statement was made to the witness immediately upon his going to his wife’s rescue in response to her calls for help, and that it was so closely connected with the alleged offense as to be admissible as a part of the res gestae. Conoway v. State, 171 Ga. 782 (156 S. E. 664); Conoway v. State, 49 Ga. App. 311 (2) (175 S. E. 391). Williams v. State, 15 Ga. App. 306 (4) (82 S. E. 938). See also Lampkin v. State, 87 Ga. 516 (4) (13 S. E. 523).
3. “A witness can not be impeached by proving contradictory statements previously made by him as to matters not relevant to his testimony a'nd to the ease.” Hudgins v. Bloodworth, 109 Ga. 197 (34 S. E. 364). There being evidence to show that the crime was committed near the home of the female during the absence of her husband, and that on returning he heard and responded to her calls for help, where the husband testified that he had gone voluntarily to see a neighbor about a stated matter of business and had not gone at the instance of his wife on a different mission, he could not be impeached as a witness by proof of a contradictory statement previously made by him as to the purpose of such visit. So far as shown, the purpose of the visit was irrelevant, and the court did hot err in excluding the evidence offered for impeachment. See Lampkin v. State, supra; Futch v. State, 90 Ga. 472 (9) (16 S. E. 102).
4. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


All tlte Justices concur, except Beelc, P. J., absent because of illness. Russell, G. J., concurs in the result.